             Case 2:15-cv-00671-TSZ Document 365 Filed 08/25/21 Page 1 of 1




 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE

 5     WEDI CORP.,

                              Plaintiff,
 6
                                                         C15-671 TSZ
           v.
 7
                                                         MINUTE ORDER
       BRIAN WRIGHT, et al.,
 8
                              Defendants.
 9
        The following Minute Order is made by direction of the Court, the Honorable
10 Thomas S. Zilly, United States District Judge:

11        (1)   wedi Corp.’s motion, docket no. 361, to strike the trial date and related
   deadlines and to expedite consideration of its motion for voluntary dismissal, is
12 GRANTED in part and DENIED in part, as follows:

13                 (a)    To avoid any needless expenditure of time and resources, the trial
            date and related deadlines are STRICKEN pending the Court’s resolution of wedi
14          Corp.’s motion for voluntary dismissal;

15                 (b)    wedi Corp.’s motion for voluntary dismissal pursuant to Federal
            Rule of Civil Procedure 41(a)(2), docket no. 360, remains noted for September 10,
16          2021; and

17                (c)     The trial date and related deadlines will be reset, if appropriate, after
            the Court rules on wedi Corp.’s Rule 41(a)(2) motion.
18          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 25th day of August, 2021.
20

21                                                     Ravi Subramanian
                                                       Clerk
22
                                                       s/Gail Glass
23                                                     Deputy Clerk
     MINUTE ORDER - 1
